Citation Nr: 0117472	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
vision.

2.  Entitlement to special monthly pension due to need for 
aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
vision was finally denied by the RO in May 1995.

2.  The evidence submitted subsequent to the prior final 
denial of service connection for defective vision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

5.  The veteran does not have a single disability rated at 
100 percent, nor is he permanently housebound by reason of 
disabilities reasonably certain to continue throughout his 
lifetime. 


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying service connection for 
loss of vision is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received subsequent to the prior final decision 
is not new and material, and the claim for service connection 
for bilateral defective vision may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b) and (c), 3.352(a) (2000).

4.  The criteria for special monthly pension at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. §§ 3.351(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
vision

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-
2100 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The new law does not require remand of this claim.  This is 
true because, as regards the duty to assist provisions in the 
new law, the new law specifically provides that "[n]othing 
in this section shall be construed to required the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In addition, 
the Board finds that VA has already fulfilled the notice and 
duty to assist requirements of the VCAA.  The veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 rating 
decision, March 2000 statement of the case, and December 2000 
supplemental statement of the case. VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  Nothing in the record 
suggests the existence of evidence that might reopen the 
finally denied claim.  See Graves v. Brown, 6 Vet. App. 166, 
171 (1994).  The veteran has not provided notice of 
additional relevant treatment records that have not been 
obtained.  Under these circumstances, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter or law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2000).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  There is a lack of entitlement under the 
law to service connection for these conditions unless the 
evidence shows that they were subject to a superimposed 
disease or injury during military service that resulted in 
disability apart from the developmental defect.  See 
VAOPGCPREC 82-90; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a), and 20.1103 (2000).  

The veteran's claim for service connection for defective 
vision was denied by the Board in April 1956 and by the RO in 
May 1995.  In a May 5, 1995 letter, the RO notified the 
veteran that his claim for loss of vision was denied and of 
his appellate rights.  He did not appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(b), and 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence submitted since 1995 includes duplicate service 
medical records that had previously been considered (and 
which were returned to the veteran in December 1999), a March 
1999 examination report, and an August 2000 letter from the 
veteran's treating physician.  

Copies of the veteran's service medical records are not new 
evidence as they were before the RO in 1995.  The March 1999 
examination report (an aid and attendance examination) 
discussed current vision findings and noted a diagnosis of 
cataracts, a history of cone-rod dystrophy, and status post 
"cryo" of the left eye for a retina tear.  To the extent 
that this record shows the presence of defective vision it is 
not new.  There was evidence before the RO in 1995 that the 
veteran had defective vision.  Regardless, there was no 
discussion of any relationship between any current visual 
problem and the veteran's active service.  Therefore, this 
evidence, even if new, does not bear directly and 
substantially on the issue of service connection for 
bilateral defective vision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.

In connection with his bilateral defective vision claim, the 
veteran has also submitted an August 2000 letter from a 
private physician.  In that letter, the physician wrote as 
follows:

[The veteran] has been a patient of mine now since 
April 1994.  He has a history of cone-rod retinal 
dystrophy.  His vision has been very poor at 
20/400 in each eye ever since I first saw him, and 
despite cataract surgery which we did on his left 
eye June 4, 1998.  There was no significant 
improvement in vision and his acuities still 
remain 20/400 in each eye.  Fortunately, he shows 
no evidence of diabetic retinopathy.  

In reviewing his old records, he was losing vision 
as far back as 1955.  [The veteran] states that he 
first noticed visual problems at age 15.

Cone-rod dystrophy is a congenital condition which 
does not usually manifest until a person is in 
their teens or twenties, and then gradually 
deteriorates with no known effective treatment.  
Obviously, [the veteran] was inflicted with this 
disease at the time he was in military service.  

Again, to the extent that this record shows the presence of 
defective vision it is cumulative and not new.  Nor is it 
material.  In the letter, the physician specifically iterated 
that that veteran's eye disability was a congenital condition 
manifest prior to service, and, as noted above, service 
connection is not available for congenital conditions.  The 
physician did not indicate that the veteran had any eye 
disability superimposed during military service that resulted 
in disability apart from the congenital condition.  
Therefore, this evidence does not bear directly and 
substantially on the issue of service connection for 
bilateral defective vision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.

To the extent that the veteran contends that he has defective 
vision that was aggravated by active service, this evidence 
is not new.  Prior to 1995, he had alleged that he had bad 
eyes that got worse in service.  So the contentions are not 
new; he is merely repeating his prior assertions.  This 
evidence is cumulative of evidence of record at the time of 
the May 1995 decision.  

Accordingly, the Board finds that the evidence received 
subsequent to May 1995 is not new and material and does not 
serve to reopen claim for service connection for bilateral 
defective vision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


II.  Special monthly pension benefits based on the need for 
regular aid and attendance or based on housebound status

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the December 1999 rating decision and March 
2000 statement of the case.  There is no indication of any 
additional records which the RO failed to obtain.  The 
veteran also underwent aid and attendance examination in 
March 1999.  No further assistance to the veteran is 
required.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

The evidence does not suggest, nor has it been argued, that 
the veteran is a patient in a nursing home.  Nor does the 
veteran have corrected visual acuity of 5/200 or less.  In 
August 2000, Dr. Bennett reported that the veteran had vision 
of 20/400 in each eye.  Based upon its review of all the 
relevant evidence, the Board further finds that the veteran's 
disabilities do not prevent him from performing the basic 
functions of self-care without assistance nor do they render 
him so helpless as to be unable to protect himself from the 
hazards incident to his daily environment. 

For example, on aid and attendance examination by Dr. Bennett 
in March 1999, the veteran was able to walk without a cane.  
He was not bedridden and did not spend any time in bed during 
the daytime.  He was able to dress, bathe, go to the 
bathroom, eat, and walk in and out of his home unassisted.  
He needed assistance only in walking and going up steps, and 
was not legal to drive or read due to his vision.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits at the housebound rate.  
In such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the veteran must 
demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 
38 C.F.R. §§ 3.351(d) (2000).

Here, the veteran does not have a single disability rated at 
100 percent (see 38 C.F.R. § 4.84a, Diagnostic Code 6068), 
and he does not meet the legal criteria for payment of 
pension at the housebound rate under that criterion.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Regardless, 
he is not housebound.  As noted above, he was able to walk in 
and out of his home unassisted in March 1999.  The 
preponderance of the evidence is clearly against the award of 
special monthly pension benefits at the housebound rate.


ORDER

The appeal to reopen a claim for service connection for 
bilateral defective vision is denied. 

Entitlement to special monthly pension due to need for aid 
and attendance or by reason of being housebound is denied.



		
	P.M. DILORENZO
Acting Member, Board of Veterans' Appeals

 

